Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-432
                       Lower Tribunal No. F79-6064
                          ________________


                       Mario Emilio Fernandez,
                                  Appellant,

                                      vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Laura
Shearon-Cruz and Spencer Multack, Judges.

     Daniel J. Tibbitt, P.A., and Daniel Tibbitt, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.